Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Application filed on 06/11/2020. 
Claims 1-10 are currently pending and have been examined.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Interpretation – 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim 
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use a generic placeholder for the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “device receiving module,” “device transmitting module,” “server receiving module,” and “server transmitting module” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejection – 35 USC § 112 (b)

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject  matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “image module,” “purchase module,” “decoding module,” and “query module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While the specification discusses the steps performed by these modules, the written description fails to impart any structural significance to the term Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-5 inherit the deficiencies of Claim 1 and are rejected on the same basis.


Claim Rejection – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-5 are directed to a machine, and claims 6-10 are directed to a process. Therefore, claims 1-10 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 

providing a plurality of two-dimensional product barcodes; 
obtaining a product barcode image having one of the plurality of two-dimensional product barcodes; 
transmitting the product barcode image; 
decoding the one of the plurality of two-dimensional product barcodes on the product barcode image to obtain product information; 
querying a product image and at least one piece of product display information corresponding to the product information; 
transmitting the product image and the at least one piece of product display information to the handheld device; 
providing a shopping user display;  
purchasing a product corresponding to the one of the plurality of two-dimensional product barcodes through the shopping user display and the product image, and then generating a purchase order; 
transmitting, the purchase order to a merchant; and 
performing delivery of the purchased product based on the purchase order.

The above limitations recite the concept of product viewing and purchasing. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1 and 6 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
A handheld device
An augmented reality image
A server
The product image being three-dimensional
Displaying the three-dimensional product image at a position of the one of the plurality of two-dimensional product barcodes on the augmented reality image
the shopping user display being a virtual shopping user interface
displaying the at least one piece of product display information on the three-dimensional product image when the product image displayed on the augmented reality image being presented with a specific view angle
a merchant server
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. For example, claims 3 and 8 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claims 2, 4-5, 7, and 9-10, these claims are similar to the independent claims except that they recite the further additional elements a virtual display, a three-dimensional rotation function, and a delivery server. These additional elements are recited at a high 

Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A handheld device
An augmented reality image
A server
The product image being three-dimensional
Displaying the three-dimensional product image at a position of the one of the plurality of two-dimensional product barcodes on the augmented reality image
the shopping user display being a virtual shopping user interface
displaying the at least one piece of product display information on the three-dimensional product image when the product image displayed on the augmented reality image being presented with a specific view angle
a merchant server 
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 

In addition, courts have held computer-implemented processes not to be significantly more than the abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog (i.e., by hand or merely thinking) (see MPEP 2106.05(d)). 
In this instance, the additional limitations recited above are at least one of well-understood, routine, and conventional according to the list in MPEP 2106.05(d) or merely generic computer functions merely used to implement an abstract idea, such that an idea that could be done by a human analog.
Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applefeld (US 8606645 B1), hereinafter Applefeld, in view of Sesti et al (US 20160078506 A1), hereinafter Sesti.
Regarding claim 1, Applefeld teaches a product information presentation and smart purchase system, comprising: 
a plurality of two-dimensional product barcodes (Applefeld: “detecting the triggering feature. The triggering feature may include … a barcode” Col. 7, lines 22-26 – “the retail product may be clothing merchandise from a captured image of a catalog or retail product associated with text or barcode on a hang-tag in a captured image.” Col. 11, lines 3-6 -With further reference to Col. 3, line 60, it is recognized that the system of Applefeld allows for more than one barcode/triggering feature.); 
a handheld device (Applefeld: “The augmented reality retail application may be implemented through one or more modules that are executed on a single computing device or on multiple computing devices. The computing devices may include a mobile device, personal digital assistant, tablet computer, desktop computer” Col. 6, lines 50-54) comprising: 
a device receiving module configured to receive a three-dimensional product image and at least one piece of product display information (Applefeld: “an action related to the retail product may be performed at operation 1015. The action includes presenting information about the retail product or initiating a transaction or other action related to the retail product. Information about the retail product may include its appearance (e.g., shape, color), availability, price, quality, or any combination thereof. For example, if a touch input is received over the image of the shoe displayed on user presentation device 105A in FIG. 3, text information showing features and pricing of the shoes may be displayed as part of the augmented-reality-enhanced view illustrated in FIG. 3.” Col. 13, lines 22-33 – “At operation 1009, an augmented-reality-enhanced view may be generated that displays a 3D view of a retail product in the 
an image module configured to 
obtain a product barcode image having one of the plurality of two-dimensional product barcodes on an augmented reality image (Applefeld: “At operation 1001, a background image may be captured with an image capture unit, Such as with image capture unit 103. The image capture unit may be part of a mobile device” Col. 9, lines 53-55 – “At operation 1003, a triggering feature may be detected in the captured image. …An image recognition algorithm may be executed to recognize the retailer's logo, a barcode, …, or any other feature used as a triggering feature.” Col. 10, lines 4-17 – See also Col. 12 line 65-Col. 13 line 10, and Figure 4.), and 
display the three-dimensional product image at a position of the one of the plurality of two-dimensional product barcodes on the augmented reality image (Applefeld: “At operation 1009, an augmented-reality-enhanced view may be generated that displays a 3D view of a retail product in the background image, associated with a triggering feature in the background image…the retail product may be clothing merchandise from a captured image of a catalog or retail product associated with text or barcode on a hang-tag in a captured image. An image recognition algorithm may recognize, for example, the clothing merchandise in the catalog, or may recognize the text or barcode. In some implementations, a 3D view may include a 3D rendering of the retail product. FIG. 4 illustrates an example of an augmented-reality-enhanced view that displays a 3D rendering of clothing merchandise” Col. 10, line 66-Col. 11, lines 12), and 

a purchase module configured to purchase a product corresponding to the one of the plurality of two-dimensional product barcodes through the virtual shopping user interface and the three-dimensional product image, and generate a purchase order (Applefeld: “after an image of the shoe in FIG. 3 is touched, a webpage related to the shoe may be presented. A transaction for the retail product may include a purchase, sale, lease, rental, or reservation of the retail product. Facilitating a purchase transaction for a retail product may include placing the product in a shopping cart, retrieving payment information, verifying payment information, submitting purchase information” Col.13, lines 46-53); and 
a device transmitting module configured to transmit the product barcode image, and transmit the purchase order (Applefeld: “after an image of the shoe in FIG. 3 is touched, a webpage related to the shoe may be presented. A transaction for the retail product may include a purchase, sale, lease, rental, or reservation of the retail product. Facilitating a purchase transaction for a retail product may include placing the product in a shopping cart, retrieving payment information, verifying payment information, submitting purchase information” Col.13, lines 46-53 – “Transaction and inventory server 300 may then transmit the payment information or other purchase-related information to a retailer, manufacturer, or other supplier of the purchased retail product.” Col. 8, lines 39-42 – “augmented reality module 109 may communicate with content server 200 to retrieve multimedia information (e.g., text, images, animations, videos, audio files).” Col. 7, lines 55-58); 

a server receiving module configured to receive the product barcode image from the device transmitting module; a decoding module configured to decode the one of the plurality of two- dimensional product barcodes on the product barcode image, to obtain product information; a query module configured to query the three-dimensional product image and the at least one piece of product display information corresponding to the product information ; and a server transmitting module configured to transmit the three-dimensional product image and the at least one piece of product display information to the device receiving module (Applefeld: “augmented reality module 109 may communicate with content server 200 to retrieve multimedia information (e.g., text, images, animations, videos, audio files). Multimedia that module 109 may be configured to overlay includes … a 3D view of a retail product, …and text related to the retail item in the background image.” Col. 7, lines 55-62 – “3D renderings may be generated by, for example, augmented reality module 109 or retrieved from content server 200.” Col. 11, lines 33-35 – “An image recognition algorithm may be executed to recognize … a barcode” Col. 10, lines 13-15 – With further reference to Figure 2, it is recognized that the captured triggering feature must be decoded or recognized in order to determine the product it refers to. It is understood that the transmission from the AR module of the application to the server constitutes a request or query to retrieve the 3D model & additional information that is returned from the server.); and 
a merchant server configured to receive the purchase order from the device transmitting module, and perform delivery of the purchased product (Applefeld: “Transaction and inventory server 300 may then transmit the payment information or other purchase-related information to a retailer, manufacturer, or other supplier of the purchased retail product. If the server is operated by the supplier, the purchase-related information may be transmitted to a delivery department of the supplier.” Col. 8, lines 39-45 -It is recognized that the delivery department of a supplier delivers orders.).
While Applefeld does display at least one piece of product display information (Col. 7 ,lines 58-61), that an interaction with the 3D view may cause product information to be displayed (Col. 5, lines 10-19), and that portions of the 3d view may be hidden during rotation (Col. 3, lines 10-15), it does not specifically teach displaying the at 

However, Sesti teaches a system for presenting 3D product models for one of a plurality of products (Sesti: Abstract), including the ability to:
display the at least one piece of product display information on the three-dimensional product image when the three-dimensional product image is presented with a specific view angle (Sesti: “FIG. 5 illustrates an example user interface 500 for viewing 3D products models 102 of a 3D catalog 108 including a hotspot 106 feature.” [0061] – “the user interface 400 may provide (i) a hotspot indication 420 overlaid on the rendering control 414 (e.g., if the hotspot 106 is on the visible side of the 3D product model 102), and (ii) an indication 422 from which an element of product media 104 may be associated with the hotspot 106 (e.g., via selection of one of the elements of product media 104 uploaded using the media control 404).” [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Applefeld would continue to teach the presentation of a 3D view/model of a product and retrieval of product display information, except that now it would also teach the information being presented when the 3D view/model is presented at a specific angle, according to the teachings of Sesti. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to for a user to gain a better visual understanding of the product (Sesti: [0017]).

Regarding Claim 2, Applefeld/Sesti teach the product information presentation and smart purchase system according to claim 1, wherein each of the plurality of two-dimensional product barcodes is presented on a physical device, a physical location, or a virtual display (Applefeld: “When a background image having one of the hang-tags, shopping bags, or product packaging is captured, the logo may be detected. In one example, a retail items shape or See also Figure 4, which shows that a detected triggering feature is viewable/presented on a display.).

Regarding Claim 3¸ Applefeld/Sesti teach the product information presentation and smart purchase system according to claim 1, wherein the virtual shopping user interface provides with a shopping cart function, a checkout function, and a purchase order management function (Applefeld: “Facilitating a purchase transaction for a retail product may include placing the product in a shopping cart, retrieving payment information, Verifying payment information, Submitting purchase information, or any combination thereof. For example, a purchase-related action may be performed by transaction module 111, which may communicate a purchase request to transaction and inventory server 300, communicate any payment, identity verification, or delivery information to transaction and inventory server 300, and may receive a purchase confirmation from transaction and inventory server 300, which may be operated by a retailer, intermediary between a retailer and customer, or any other party. In some implementations, the shopping cart may be presented as a wardrobe or other representation of a retail product archive. The wardrobe view may be generated by augmented reality module 109, for example, but may be either an augmented-reality-enhanced view or a view that is not an augmented-reality-enhanced view. The user may be able to move, for example, clothing merchandise shown on the augmented-reality-enhanced view to a hanger in the wardrobe view for future viewing or purchasing.” Col. 13, line 49-Col. 14 line 3).

Regarding Claim 4¸ Applefeld/Sesti teach the product information presentation and smart purchase system according to claim 1, wherein the image module provides with a three-dimensional rotation display function on the three-dimensional product image displayed on the augmented reality image (Applefeld: “The augmented reality retail application may be configured to receive a user request that triggers the augmented reality retail application to rotate the 3D object to rotate a hidden portion of its surface into view.” Col. 3, lines 11-15 – See also Fig. 4.).

Regarding Claim 5¸ Applefeld/Sesti teach the product information presentation and smart purchase system according to claim 1, further comprising a delivery server, wherein the merchant server performs delivery of the purchased product through the delivery server (Applefeld: “Transaction and inventory server 300 may then transmit the payment information or other purchase-related information to a retailer, manufacturer, or other supplier of the purchased retail product. If the server is operated by the supplier, the purchase-related information may be transmitted to a delivery department of the supplier.” Col. 8, lines 39-45 -It is recognized that the delivery department of a supplier delivers orders, with the “retailer, manufacturer, or other supplier” constituting the merchant.).

Regarding Claims 6-10, the limitations of method claims 6-10 are closely parallel to the limitations of system claims 1-5, and are rejected on the same basis.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hertenstein (US 20110134108 A1)
Harrison et al (US 20150134492 A1)
Scopigno et al (NPL, 2017 – see attached)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684      
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684